         Case 1:20-cv-00036-JAP-GBW Document 24 Filed 07/10/20 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

TISHA J. TEUPELL,

          Plaintiff,

v.                                                                          Civ. No. 20-36 JAP/GBW

ANDREW SAUL,
Commissioner of Social Security,

          Defendant.

                              MEMORANDUM OPINION AND ORDER

          On April 21, 2020, Defendant moved to dismiss Plaintiff’s complaint on jurisdictional

grounds. See AMENDED DEFENDANT’S MOTION TO DISMISS (Doc. 20). In the motion,

Defendant argues that because Plaintiff’s case is still pending before the Appeals Council, she has

not exhausted her administrative remedies and therefore cannot seek judicial review under

42 U.S.C. § 405(g).1 Plaintiff, who is proceeding pro se, did not file a response to the motion, and

the time for doing so has passed. The Court, having considered the motion, the administrative

record, and the relevant law, agrees with Defendant that the Court lacks jurisdiction because there

has been no final decision as required by § 405(g). The Court will therefore grant Defendant’s

amended motion to dismiss.

I. Procedural History

          On July 17, 2014, Plaintiff filed applications for Social Security Disability Insurance

Benefits under Title II of the Social Security Act (the “Act”), 42 U.S.C. § 401 et seq., and for


1
    Title 42 U.S.C. § 405(g) states that:
           Any individual, after any final decision of the Commissioner of Social Security made after
           a hearing to which he was a party, irrespective of the amount in controversy, may obtain a
           review of such decision by a civil action commenced within sixty days after the mailing to
           him of notice of such decision or within such further time as the Commissioner of Social
           Security may allow.

                                                       1
       Case 1:20-cv-00036-JAP-GBW Document 24 Filed 07/10/20 Page 2 of 5



Supplemental Security Income (“SSI”) under Title XVI of the Act, 42 U.S.C. § 1381 et seq. See

Doc. 20-1 at 3. Plaintiff’s applications were initially denied on January 27, 2015. Id. They were

denied again at reconsideration on September 15, 2015. Id. Plaintiff requested a hearing before an

administrative law judge (“ALJ”). Id. After holding a hearing on February 23, 2017, ALJ Lillian

Richter issued an unfavorable decision on November 27, 2017. Id. Plaintiff then requested that the

Appeals Council review ALJ Richter’s ruling. Id. On January 11, 2019, the Appeals Council

granted the request for review and remanded the case to ALJ Richter for reconsideration. Id.

        Upon remand, a second hearing was held, and on November 16, 2019, ALJ Richter again

issued an unfavorable decision. Id. On January 13, 2020, Plaintiff filed a complaint in this Court

seeking judicial review of ALJ Richter’s second unfavorable ruling. See COMPLAINT (Doc. 1).2

At the same time, she filed a request for review with the Appeals Council, which the Appeals

Council received on January 16, 2020. Doc. 20-1 at 3. That request is still pending review before

the Appeals Council. Id.

        In its amended motion to dismiss, Defendant contends that the Court lacks jurisdiction

under the Act unless there has been a final decision made by the Commissioner, and that Plaintiff

has not yet received a final decision because the Appeals Council has not taken any action on

Plaintiff’s request for review of ALJ Richter’s second unfavorable ruling. Doc. 20 at 2–4.

Consequently, Defendant argues that the Court lacks jurisdiction and must dismiss Plaintiff’s

complaint. Id. at 4. Although Plaintiff has not responded to the motion, the Court will address the

merits of the motion.




2
  Because Plaintiff is proceeding pro se, the Court construes her pleadings liberally and holds them to a less
stringent standard than formal pleadings drafted by lawyers. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th
Cir. 1991). The Court, however, does not assume the role of her advocate. Id.

                                                      2
      Case 1:20-cv-00036-JAP-GBW Document 24 Filed 07/10/20 Page 3 of 5



II. Analysis

        “Federal courts are courts of limited jurisdiction; they are empowered to hear only those

cases authorized and defined in the Constitution which have been entrusted to them under a

jurisdictional grant by Congress.” Henry v. Office of Thrift Supervision, 43 F.3d 507, 511 (10th

Cir. 1994) (citations omitted). A plaintiff generally bears the burden of demonstrating the court’s

jurisdiction to hear the plaintiff’s claims. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,

104 (1998) (“[T]he party invoking federal jurisdiction bears the burden of establishing its

existence.”). “[Because] federal courts are courts of limited jurisdiction, we presume no

jurisdiction exists absent an adequate showing by the party invoking federal jurisdiction.” United

States ex rel. Hafter v. Spectrum Emergency Care, Inc., 190 F.3d 1156, 1160 (10th Cir. 1999).

        In this case, Plaintiff seeks judicial review of the denial of her applications for disability

insurance benefits and supplemental security income under Title II and Title XVI of the Act. See

Doc. 1 at 2, 7. Under the Act, judicial review is available for “any final decision of the

Commissioner of Social Security made after a hearing to which [the claimant] was a party.”

42 U.S.C. § 405(g) (emphasis added). “[A] ‘final decision’ is a statutorily specified jurisdictional

prerequisite” to a right of appeal to the district court. Weinberger v. Salfi, 422 U.S. 749, 766 (1975).

What constitutes a “final decision” is left to the Commissioner to determine pursuant to regulation.

Id. “The statutory scheme is thus one in which the [Commissioner] may specify such requirements

for exhaustion as he deems serve his own interests in effective and efficient administration.” Id.

        Under the applicable Social Security regulations, “[m]odern-day claimants must generally

proceed through a four-step process before they can obtain review from a federal court.” Smith v.

Berryhill, 139 S. Ct. 1765, 1772 (2019); see 20 C.F.R. §§ 416.1400, 404.900 (setting forth four-

step sequential administrative review process for Title II and Title XVI applications). “First, the



                                                   3
       Case 1:20-cv-00036-JAP-GBW Document 24 Filed 07/10/20 Page 4 of 5



claimant must seek an initial determination as to his eligibility.” Smith, 139 S. Ct. at 1772. “Second,

the claimant must seek reconsideration of the initial determination.” Id. “Third, the claimant must

request a hearing, which is conducted by an ALJ.” Id. “Fourth, the claimant must seek review of

the ALJ’s decision by the Appeals Council[,]” which is responsible “for overseeing and reviewing

the decisions of the agency’s hearing officers (who, today, are ALJs).” Id. “If a claimant has

proceeded through all four steps on the merits, . . . § 405(g) entitles him to judicial review in federal

district court.” Id.

        Upon review of the administrative record, the Court concludes that it lacks subject matter

jurisdiction because the Social Security Administration has not yet rendered a final decision

regarding Plaintiff’s applications for disability insurance benefits and supplemental security

income. The record establishes that Plaintiff has proceeded through only three of the four steps

required to exhaust her administrative remedies: (1) initial determination, (2) reconsideration of

the initial determination, and (3) a hearing before an ALJ. See 20 C.F.R. §§ 404.900(a),

416.1400(a). Although Plaintiff has filed a request for review by the Appeals Council, the Appeals

Council has not yet rendered a decision on Plaintiff’s request. Consequently, there has been no

“final decision” that would allow for judicial review under § 405(g).

        Nor has Plaintiff asserted a colorable constitutional claim in her complaint that would

justify waiving the exhaustion requirement. See Califano v. Sanders, 430 U.S. 99, 109 (1997)

(discussing “colorable constitutional claim” exception that allows for immediate judicial review

in the absence of a final decision in social security context). The Court concludes that it does not

have jurisdiction over Plaintiff’s complaint. Therefore, Plaintiff’s complaint is subject to dismissal

without prejudice to refiling after she obtains a final decision.




                                                   4
      Case 1:20-cv-00036-JAP-GBW Document 24 Filed 07/10/20 Page 5 of 5



      IT IS ORDERED that AMENDED DEFENDANT’S MOTION TO DISMISS (Doc. 20) is

GRANTED and this case is dismissed without prejudice.




                                         _______________________________________
                                         SENIOR UNITED STATES DISTRICT JUDGE




                                            5
